 

Case 18-12221-K.]C Doc 236 Filed 10/24/18 Page 1 of 6

. IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter ll

ATD CORPORATION, et al.,l Case No. 18~12221 (KJC)

Debtors. (Jointly Administered)

\./\./\/\/\/\./\./\./

 

Re: Docket Nos. 14, 103;9\3\(/

FINAL oRDER (I) AUTHoRIZING
DEB'roRs To PAY PREPETITIoN CLAIMS'
oF cERTAIN FoREIGN vENl)oRs, LIEN cLAIMANTs,
AND 503(B)(9) cLAIMANTs AND (11) GRANTING RELATED RELIEF

 

Upon the motion (the “Mo_tign”)2 of the above-captioned debtors and debtors in

possession (collectively, the “M”) for entry of a final order (this “Final Order”)

. (a) authorizing, but not directing, the Debtors to pay undisputed prepetition 503(b)(9) Claims,
Foreign Vendor Claims, and Lien Claimants, (b) authorizing financial institutions to receive,

process, honor, and pay all related checks and electronic payment requests for payment of

 

prepetition claims of certain 503(b)(9) Claimants, Foreign Vendors, and Lien Claimants, all as
more fully set forth in the Motion; and upon the First Day Declaration and Vendor Declaration;
and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the
Amendea’ Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and this Court having the power to enter a final order

 

l The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax identification

number, where applicable, include: ATD Corporation (3683); Accelerate Holdings Corp. (0528); American
Tire Distributors Holdings, lnc. (6143); American Tire Distributors, Inc. (4594); Rubbr Automotive Services,
LLC (3334); The Hercules Tire & Rubber Company (3365); Terry’s Tire Town Holdings, Inc. (7464); Tire Pros
Francorp (1361); and Hercules Asia Pacit'ic, LLC (2499). The location of the Debtors’ service address in these
chapter ll cases is 12200 Herbert Wayne Court, Suite 150, Huntersville, North Carolina 28078.

2 ~ o o c -
. Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

 

Case 18-12221-K.]C Doc 236 Filed 10/24/18 Page 2 of 6

consistent with Article III of the United States Constitution; and this Court having found that
venue Of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408
and 1409; and this Court having found that the Debtors’ notice of the Motion and opportunity for
a hearing on the Motion were appropriate under the circumstances and no other notice need be
provided; and this Court having reviewed the Motion and having heard the statements in support
of the relief requested therein at a hearing before this Court (the “H_eamg”); and this Court
having determined that the legal and factual bases set forth in the Motion and at the Hearing
establish just cause for the relief granted herein; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:
l. The Motion is granted on a final basis as set forth herein.
2. The Debtors are authorized, but not directed, to pay or honor undisputed

prepetition claims of certain 503(b)(9) Claimants, Foreign Vendors, and Lien Claimants;
provided that the Debtors shall only be authorized to pay 503(b)(9) Claims up to a maximum
aggregate cap of $233.0 million, Foreign Vendor Claims up to a maximum aggregate cap of
$70.7 million, and Lien Claims up to a maximum aggregate cap of $68.6 million,

3. From and after the date of this Final Order and through the conclusion of these
cases, the Debtors shall provide on a a matrix, on a weekly basis, to counsel to the Required
Consenting Noteholders, counsel to the DIP Agent (as defined in the Interim Order), counsel to
the Term Lender Committee (as defined in the lnterim Order), and the professionals retained by
the Official Committee of Unsecured Creditors (the “Committee”) and, collectively with counsel
to the Required Consenting Noteholders, DIP Agent, and Term Loan Lender Committee, the

“Notice Parties”) with (a) a list of any 503(b)(9) Claim, Foreign Vendor Claim, and Lien Claim

 

 

Case 18-12221-K.]C Doc 236 Filed 10/24/18 Page 3 of 6

paid in conjunction with this Final Order, one week in arrears, (b) the claimant asserting the
503(b)(9) Claim, Foreign Vendor Claim, and Lien Claim, (c) the amount of the the 503(b)(9)
Claim, Foreign Vendor Claim, and Lien Claim, (d) the basis for the 503(b)(9) Claim, Foreign
Vendor Claim, and Lien Claim, and with respect to Foreign Vendor Claims, the estimated
amount of such Foreign Vendor Claim that is entitled to priority under section 503(b)(9) of the
Bankruptcy Code, if any, and the amount that is a general unsecured claim; and (e) whether the
503(b)(9) Claimant, Foreign Vendor Claimant, and Lien Claimant has executed a Trade
Agreement; provided however, that the matrix shall be considered confidential and provided on
a professionals’ eye only basis; provided, further, that solely with respect to matrix provided to
counsel to the Committee, the names of the Critical Vendors shall be redacted..

4. The form of Trade Agreement, substantially in the form attached to the Motion as
Exhibit C, is approved in its entirety. The Debtors are authorized to enter into such Trade
Agreements. The Debtors shall condition payment of 503 (b)(9) Claims, Foreign Vendor Claims,
and Lien Claims upon the execution of a Trade Agreement.

5. Notwithstanding paragraph 4 of this Final Order, the Debtors may (a) upon
consultation with the Required Consenting Noteholders and in their reasonable business
judgement, negotiate, amend, or modify the form of Trade Agreement and (b) with the prior
written consent of the Required Consenting Noteholders, decline to condition payment of
503(b)(9) Claims, Foreign Vendor Claims, and Lien Claims upon the execution of a Trade
Agreement.

6. Except as otherwise provided in an executed Trade Agreement, if any party
accepts payment hereunder and does not continue supplying goods or services to the Debtors in

accordance with trade terms at least as favorable to the Debtors as those practices and programs

 

 

 

 

Case 18-12221-K.]C Doc 236 Filed 10/24/18 Page 4 of 6

(including credit limits, pricing, cash discounts, timing of payments, allowances, product mix,
availability, and other programs) in place prior to March 3l, 2018 (collectively, the “Custgmary
Trade Terms”), then: (a) any payment on account of a prepetition claim received by such party
shall be deemed, in the Debtors’ sole discretion, an improper postpetition transfer and, therefore,
recoverable by the Debtors in cash upon written request by the Debtors; provided, that such party
shall be afforded reasonable opportunity to contest any such request and any dispute between the
Debtors and such party with respect to such payment shall be resolved by the Bankruptcy Court
on an expedited basis; (b) upon recovery by the Debtors, any prepetition claim of such party
shall be reinstated as if the payment had not been made; and (c) if there exists an outstanding
postpetition balance due from the Debtors to such party, the Debtors may elect to recharacterize
and apply any payment made pursuant to the relief requested by the Motion to such outstanding
postpetition balance and such supplier or vendor will he required to repay to the Debtors such
paid amounts that exceed the postpetition obligations then outstanding without the right of any
setoffs, claims, provisions for payment of any claims, or otherwise.

7. Subject to paragraph 6 of this Final Order, any 503(b)(9) Claimant, Foreign
Vendor, or Lien Claimant that accepts payment from the Debtors on account of all or a portion of
a 503(b)(9) Claim, Foreign Vendor Claim, or Lien Claim pursuant to this Final Order shall be
deemed to (a) agree to the terms and provisions of this Final Order and (b) have waived, to the
extent so paid, 503(b)(9) Claims, Foreign Vendor Claims, or Lien Claims, of any type, kind, or
priority (including any reclamation claim), against the Debtors, their assets, and properties.

8. Notwithstanding the relief granted in this Final Order and any actions taken
pursuant to such relief, and except as provided in an executed Trade Agreement, nothing in this

Final Order shall be deemed: (a) an admission as to the validity of any prepetition claim against

 

 

Case 18-12221-K.]C Doc 236 Filed 10/24/18 Page 5 of 6

a Debtor entity; (b) a waiver of the Debtors’ or any other party in interests’ right to dispute any
prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;
(d) an implication or admission that any particular claim is of a type specified or defined in this
Final Order or the Motion; (e) a request or authorization to assume any prepetition agreement,
contract, or lease pursuant to section 365 of the Bankr_uptcy Code; (f) a waiver or limitation of
the Debtors’ rights or the rights of any other Person under the Bankruptcy Code Or any other
applicable law; or (g) a concession by the Debtors or any other party in interest that any liens
(contractual, common law, statutory, or otherwise) satisfied pursuant to the Motion are valid, and
the Debtors or any other party in interest expressly reserved their rights to contest the extent,
validity, or perfection or seek avoidance of all such liens.

9. Subject to the terms of the Cash Management Order (as defined in the First Day
Declaration), the banks and financial institutions on which checks were drawn or electronic
payment requests made in payment of the prepetition obligations approved herein are authorized
to receive, process, honor, and pay all such checks and electronic payment requests when
presented for payment, and all such banks and financial institutions are authorized to rely on the
Debtors’ designation of any particular check or electronic payment request as approved by this
Final Order.

lO. Subject to the terms of the Cash Management Order, the Debtors are authorized to
issue postpetition checks, or to effect postpetition fund transfer requests, in replacement of any
checks or fund transfer requests that are dishonored as a consequence of these chapter ll cases
with respect to prepetition amounts owed in connection with any prepetition claims of Foreign

Vendor and Lien Claimants.

 

 

 

Case 18-12221-K.]C Doc 236 Filed 10/24/18 Page 6 of 6

ll. Notwithstanding anything to the contrary in this Final Order, the authority of the
Debtors to make any payments under this Final Order is subject to the terms and conditions of
the DIP Credit Agreement (as defined in the First Day Declaration) and the interim and final
orders of this Court approving financing provided thereunder, including, without limitation, that
such payments must comply with the DIP Budget under, and as defined in, the DIP Credit
Agreement.

12. Notice of the Motion as provided therein shall be deemed good and sufficient
notice of such Motion, and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are
satisfied by such notice.

13. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final
Order are immediately effective and enforceable upon its entry.

14, The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Final Grder in accordance with the Motion.

715. This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and e/nfocoe@ of this Fina Order.

Dated: fiat Lj ,2018 \{ A/t/\X \/t,@/\ ,

Wilmington, Delaware The H orable e in J. Carey
United tates B ptcy Judg

 

 

